DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     KELVIN DEMOUND SMITH,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2735

                              [March 26, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562012CF002230A.

  Kelvin Demound Smith, Perry, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Lindsay A. Warner,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.